

EXHIBIT 10(d)(5)
 
 
AMENDMENT NO. 1
TO THE
2013 AMENDMENT AND RESTATEMENT
XEROX CORPORATION
2004 EQUITY COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS


WITNESSETH:


WHEREAS, Xerox Corporation (the "Company") has established the Xerox Corporation
2004 Equity Compensation Plan for Non-Employee Directors, which is presently set
forth in the 2013 Amendment and Restatement (hereinafter referred to as the
"Plan"), and


WHEREAS the Company desires to amend the Plan,
NOW, THEREFORE, the Plan is hereby amended as follows:
(1) Section 19 of the Plan shall be amended to read in its entirety as follows:
19. Change in Control
Notwithstanding anything to the contrary in the Plan, the following shall apply
to all awards granted and outstanding under the Plan:
A. Definitions
The following definitions shall apply to this Section 19:
A "Change in Control", unless otherwise defined by the Board, shall be deemed to
have occurred if
(i) Any "Person" is or becomes a "beneficial owner" (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
(not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its affiliates) representing
35% or more of the combined voting power of the Company's then outstanding
securities;
(ii) There is consummated a merger or consolidation of the Company with any
other person, other than a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the beneficial owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its affiliates) representing
35% or more of the combined voting power of the Company's then outstanding
voting securities; or


(iii) The shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company, or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets,
other than a sale or disposition by the Company of all or substantially all of
the Company's assets to an entity, at least 50% of the combined voting power of
the voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
before such sale. For purposes of this definition of Change in Control, Person
shall have the meaning given in Section 3(a)(9) of the 1934 Act, as modified and
used in Section 13(d) and 14(d) of the 1934 Act, except that such term shall not
include Excluded Persons. "Excluded Persons" shall mean (1) the Company and its
subsidiaries, (2) any trustee or other fiduciary holding securities under an
employee benefit plan of


1



--------------------------------------------------------------------------------




the Company or any subsidiary of the Company, (3) any company owned, directly or
indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company, (4) any person who
becomes a beneficial owner in connection with a transaction described in sub
clause (A) of clause (iii) above, (5) an underwriter temporarily holding
securities of the Company pursuant to an offering of such securities, or (6) an
individual, entity or group who is permitted to, and actually does, report its
beneficial ownership on Schedule 13G (or any successor Schedule), provided that
if any Excluded Person described in clause (6) subsequently becomes required to
or does report its beneficial ownership on Schedule 13D (or any successor
Schedule), then, for purposes of this definition, such individual, entity or
group shall no longer be considered an Excluded Person and shall be deemed to
have first acquired beneficial ownership of securities of the Company on the
first date on which such individual, entity or group becomes required to or does
so report on such Schedule.
A "Section 409A-Conforming Change in Control" is a Change in Control that
conforms to the definition under section 409A of the Code of a change in
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company, as such definition is set
forth in Treasury guidance.
"CIC Price" shall mean the higher of (i) the highest price paid for a share of
the Company's Common Stock in the transaction or series of transactions pursuant
to which a Change in Control of the Company shall have occurred, or (ii) the
highest price paid for a share of the Company's Common Stock during the 60-day
period immediately preceding the date upon which the event constituting a Change
in Control shall have occurred as reported in The Wall Street Journal in the New
York Stock Exchange Composite Transactions or similar successor consolidated
transactions report.


Effective Date: This amendment is effective with respect to awards granted on
and after the date hereof.
 
IN WITNESS WHEREOF, the Company has caused this Amendment to be signed as of the
____ day of ______, 2019.


 
XEROX CORPORATION
 








By:
                                                    





2

